DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 6 and 13 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. (US 7,771,179 – herein after Kubota).
In reference to claim 1, Kubota discloses a pump (see fig. 2) for use with a tube (14) having a tube width (tube having a width being inherent), the pump comprising: 
a rotor (in the form of rollers 15) including a first roller and a second roller that define an orbital path (circle traced by the outer surface of rollers 15 as the rotor rotates, see fig. A below) about an axis of rotation (into and out of page in view of fig. 2) of the rotor; and 
a roller bed (21) including a surface (inner surface, see fig. A below) having a groove (17), the groove comprising a circular arc segment (labelled “C.A.S.” in fig. B below) that is symmetric about a plumb line axis (see fig. A below; axis that is perpendicular to the axis of rotation) and has a circular curvature, the roller bed being disposed relative to the rotor such that a separation distance (“D” in fig. A below) along the plumb line axis between the orbital path and the groove comprises a minimum separation distance (“d1” in fig. A below) between the orbital path and the surface [i.e. D along the plumb line axis = d1+some additional distance].

    PNG
    media_image1.png
    785
    860
    media_image1.png
    Greyscale

Fig. A: Edited fig. 2 of Kubota to show claim interpretation.

    PNG
    media_image2.png
    529
    830
    media_image2.png
    Greyscale

Fig. B: Edited fig. 2 of Kubota to show claim interpretation.
In reference to claim 2, Kubota discloses the pump, in which the groove (17) further comprises a first side segment (i.e. left portion/segment in circled region “a” in view of fig. B above) that flanks (edges) the circular arc segment (“C.A.S.”) on a first side of the plumb line axis (first side being left side in view of fig. A above) and has a first side-segment curvature (i.e. curvature associated with the asserted first side segment) that is less than the circular curvature (i.e. total curvature associated with the groove 17).
In reference to claim 3, Kubota discloses the pump, in which the first side segment curvature comprises a first tapered curvature (shown by “line 1” in fig. B above) that is greater closer to the plumb line axis and lesser further from the plumb line axis (i.e. the tapering becomes greater while moving towards the plumb line axis and the tapering becomes smaller while moving away from the plumb line axis).
In reference to claim 4, Kubota discloses the pump, in which the groove (17) further comprises a second side segment (i.e. right portion/segment in circled region “b” in view of fig. B above) that flanks the circular arc segment on a second side of the plumb line axis (second side being right side in view of fig. A above) and has a second side-segment curvature (i.e. curvature associated with the asserted first side segment) that is less than the circular curvature (i.e. total curvature associated with the groove 17).
In reference to claim 5, Kubota discloses the pump, in which the second side segment curvature comprises a second tapered curvature (shown by “line 2” in fig. B above) that is greater closer to the plumb line axis and lesser further from the plumb line axis (i.e. the tapering becomes greater while moving towards the plumb line axis and the tapering becomes smaller while moving away from the plumb line axis).
In reference to claim 6, Kubota discloses the pump,  in which the circular arc segment and the first side segment taper together at a first point (see fig. B above), and the circular arc segment and the second side segment taper together at a second point (see fig. B above).
In reference to claim 13, Kubota discloses a pump (see fig. 2), comprising: 
a rotor (in the form of rollers 15) including a first roller and a second roller that define an orbital path (circle traced by the outer surface of rollers 15 as the rotor rotates, see fig. A above) about an axis of rotation (into and out of page in view of fig. 2) of the rotor; and 
a roller bed (21) including a surface (inner surface, see fig. A below) having a groove (17), the groove comprising a circular arc segment (labelled “C.A.S.” in fig. B above) that is symmetric about a plumb line axis (see fig. A above; axis that is perpendicular to the axis of rotation), the roller bed being disposed relative to the rotor such that a separation distance (“D” in fig. A above) along the plumb line axis between the orbital path and the groove comprises a minimum separation distance (“d1” in fig. A above) between the orbital path and the surface [i.e. D along the plumb line axis = d1+some additional distance];
an engagement member (24) connected to the roller bed [24 is a magnet sensor; this sensor communicates engages with the magnet on the guide plate 22 and sends a signal to the controller 25 for control of the motor 23, thus “24” is interpreted to be an engagement member]; and 
at least a portion of a tube (14) disposed in the groove (17).
In reference to claim 14, Kubota discloses the pump,  in which the pump is in an open position (state of pump shown in fig. 6) such that the portion of the tube (14) disposed in the groove (i.e. portion of tube corresponding to groove 17 as seen in fig. 5) is not compressed by either of the first roller and the second roller (as seen in fig. 6) [see col. 6, lines 48-54: cartridge is replaced after putting the pump in a state shown in fig. 6].
In reference to claim 15, Kubota discloses the pump, in which the pump is in a closed position (state of pump shown in fig. 5) such that the portion of the tube (portion of tube 14 in contact with the top roller) disposed in the groove (17) is compressed by at least one of the first roller (top roller) and the second roller (as seen in fig. 5) [see col. 6, lines 35-48: the state of pump shown in fig. 5 is a closed position because the cartridge in the tank 5 has not been replaced yet and is still present in the tank 5].
In reference to claim 16, Kubota discloses the pump, in which the first roller (top roller in fig. 5) contacts the tube at a point along the plumb line axis (shown in fig. A above) such that the tube is subject to a maximum compression along the plumb line axis (“the tube is subject to a maximum compression along the plumb line axis” being an implicit feature in view of state shown in fig. 5 since this point is an apex for the first roller that rotates in a circular fashion).
In reference to claim 17, Kubota discloses the pump,  in which the groove (17) has a maximum depth (at point labelled “m.d.p.” in fig. A above) beneath the surface at the plumb line axis.
Allowable Subject Matter
Claims 7 – 12 and 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 7 and 18, the prior art(s) alone or in combination fails to teach the groove with specific claimed depth range. The prior art of Kubota teaches a groove (17) as disclosed above. While Kubota teaches the groove, the groove of Kubota is specifically shaped in a circumferential direction at predetermined angle for the purpose of not pressurizing the tube section around the recessed portion when the pump is operational and non-operational state, which is not affected by the specific depth sizing of the groove, such that it would not be fairly suggested to a person of ordinary skill in the art to size the groove with the specific depth range recited in claims 7 and 18.
Claims 8 – 12 depend on claim 7.
Claims 19 and 20 depend on claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoefling and Drake teaches a similar type roller pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746